Citation Nr: 0534443	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-05 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for degenerative 
arthritis has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1945.

In March 1977, the RO denied the veteran's original claim for 
service connection for arthritis (then characterized as 
condition of legs, arms, and back).  The RO confirmed the 
denial of service connection for arthritis in July 1977.  The 
veteran did not appeal.

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision, in which 
the RO declined to reopen the claim for service connection 
for arthritis, on the basis that new and material evidence 
had not been received.  Service connection for an acquired 
psychiatric disorder was also denied.

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for September 14, 
2004.  The veteran has not submitted a motion for a new 
hearing.  38 C.F.R. § 20.704(d) (2005).

In December 2004, the Board remanded the matters on appeal 
for additional development.  

The preliminary question of whether previously denied claims 
should be reopened and reconsidered is a jurisdictional 
matter that must be addressed before the Board may consider 
the underlying claims on their merits.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  In this case, the veteran was 
notified of the denial of service connection for arthritis of 
the legs, arms, and back in a letter dated in August 1977, 
but the claims file contains no evidence that the veteran was 
ever notified of the denial of service connection for a 
psychiatric disability based on his claim in 1976.  In this 
regard, the claim for service connection for a psychiatric 
disability is not yet a final decision that is subject to the 
regulatory provisions for reopening.  See 38 C.F.R. 
§§  3.103, 3.104, 3.156 (2005).

Accordingly, the Board has characterized the matters on 
appeal, as shown on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A current psychiatric disability is not related to 
service.

3.  In March 1977 and again in July 1977, the RO denied the 
veteran's claim for service connection for arthritis (then 
characterized as condition of legs, arms, and back).  
Although the RO notified the veteran of the denial and of his 
appellate rights in August 1977, the veteran did not file an 
appeal.

4.  Evidence received since the March 1977 and July 1977 RO 
rating decisions is essentially duplicative or cumulative in 
nature, does not bear directly or substantially upon the 
issue at hand, and/or is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for degenerative arthritis.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.305, 3.307, 3.309 (2005).

2.  The RO's March 1977 and July 1977 denials of service 
connection for arthritis (then characterized as condition of 
legs, arms, and back) are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

3.  The evidence associated with the claims file since the 
RO's March 1977 and July 1977 denials is not new and 
material; thus, the requirements to reopen the veteran's 
claim for service connection for degenerative arthritis have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met.  

Through the April 2002 statement of the case (SOC), the March 
2003 and August 2005 supplemental SOCs (SSOCs), and the March 
2001 and December 2004 letters, the RO notified the veteran 
of the legal criteria governing the claims (to include the 
criteria for establishing service connection, and the 
requirements for reopening a claim), the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of each of the claims.  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
required notice of the information and evidence needed to 
substantiate the claims.

VA's December 2004 letter satisfies the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence will be obtained by the claimant and which evidence 
will be obtained by VA.  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The December 2004 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that each of his claims was fully 
developed and re-adjudicated after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, VA has obtained copies of 
the veteran's outpatient treatment records.  The veteran also 
has been given opportunities to submit and/or identify 
evidence to support his claims.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained. 

The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the veteran.  In this 
regard, the Board notes that the record does not present a 
basis for obtaining a VA opinion in connection with either of 
the veteran's claims.  Regarding the claim for service 
connection for a psychiatric disability, the Board notes that 
a showing of a disability is not enough.  The veteran is 
required to show some causal connection between his 
disability and the period of military service before VA has 
an obligation to provide a medical examination or obtain a 
medical opinion under 38 U.S.C.A. § 5103A(d).  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, as the 
evidence suggests no psychiatric disability for many years 
post-service, some emotional problems in the mid-1970's, an 
adjustment disorder in 2001, and otherwise no evidence of a 
psychiatric diagnosis in service or continuing since service, 
a VA medical opinion is not required.  

With regard to the veteran's petition to reopen the claim for 
service connection for degenerative arthritis, the Board 
points out that the VCAA expressly provides that nothing in 
the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  38 U.S.C.A. § 5103A(f).  

Hence, there is no indication that further assistance would 
be reasonably likely to substantiate the claims, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Service Connection for a Psychiatric Disability

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  Moreover, Surgeon General's Office (SGO) records are 
also not available.  The Board notes that it is incumbent 
upon the VA to afford the veteran's claim heightened 
consideration due to the unfortunate loss of his service 
medical records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran contends that, during service in 1943 or 1944, he 
was referred from the unit dispensary to a British hospital 
because of nerves and aching of his entire body.  Here, the 
veteran is competent to provide assertions concerning factual 
matters of which he had first-hand knowledge-i.e., 
experiencing nervousness in service.  See, e.g., 
Washington v. Nicholson, No. 03-1828 (U.S. Vet. App. Nov. 2, 
2005).  In this case, given the lack of service medical 
records and the heightened consideration to be afforded, the 
Board finds that the veteran's assertion of in-service 
nervousness is competent evidence of an in-service disease or 
injury.  Id.  

The post-service medical records first show manifestations of 
a psychiatric disability in the mid-1970's, approximately 
three decades after the veteran's discharge from military 
service.

More recent VA medical records show that the veteran 
presented for a psychiatric consultation in July 2001, but 
then he declined to talk about his personal problems.  The 
veteran indicated that he was a former employee of the VA 
facility for almost forty years, and that he planned to 
discuss his personal problems with his priest.  The attending 
psychiatrist diagnosed an adjustment disorder.

What is missing in this case is medical evidence linking a 
current psychiatric disability to the in-service disease or 
injury.  Direct service connection requires some evidence of 
a link between a current disease or disability and a disease 
or injury in service.  Id.  The Board emphasizes that, in 
this case, it is not the lack of service medical records 
which results in a denial of the veteran's claim.

Here, there is no competent evidence linking any current 
psychiatric disability to service.  Moreover, other than for 
the 2001 clinical diagnosis of an adjustment disorder, there 
have been no current findings of any psychiatric disability.  
The evidence is, therefore, against the direct grant of 
service connection.

In this case, there is no evidence of a psychosis within one 
year after service.  Therefore, service connection is not 
warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Because there is no competent evidence linking a currently 
shown disability to service, the weight of the evidence is 
against the claim.  As the weight of the evidence is against 
the claim, the doctrine or reasonable doubt is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

II.  Petition to Reopen the Claim for Service Connection 
for Degenerative Arthritis 

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

As indicated above, in the March 1977 and July 1977 
decisions, the RO denied service connection for arthritis of 
the legs, arms, and back.  Evidence considered at those times 
included service personnel records, and VA employment medical 
records dated from 1958 to 1976.  Those VA medical records 
showed x-ray evidence of arthritic changes of the cervical 
spine in 1975.

In its decisions, the RO noted that there was no evidence of 
any treatment for arthritis of the legs, arms, and back in 
service, and no evidence of such treatment shortly after the 
veteran's discharge from service in 1945.  Nor was there 
evidence showing arthritis to a degree of 10 percent or more 
within the first post-service year.  Although the RO notified 
the veteran of the denials and of his appellate rights in 
August 1977, the veteran did not appeal; hence, each of the 
denials is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2004)).  Given the February 
2000 date of the petition to reopen , the Board will apply 
the version of 38 C.F.R. § 3.156(a) as in effect prior to 
August 29, 2001.]  

In determining whether new and material evidence has been 
presented, VA initially must decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 
U.S.C.A. § 5108 require a review of all evidence submitted by 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The present claim was initiated by the veteran in February 
2000.  Evidence added to the record since the RO's March 1977 
and July 1977 decisions includes a February 2000 statement 
from the veteran, in which he refers to medical treatment 
obtained at a British infirmary in Africa in 1943 or 1944.  
Also added to the claims file are VA outpatient treatment 
records.  Records in the claims file also indicate that the 
RO or AMC made another attempt to obtain the veteran's 
service medical records and SGO records, through the 
Personnel Information Exchange System (PIES), in December 
2004.  A PIES response received in January 2005 indicates 
that there are no service medical records and no SGO records.

Although the medical evidence added to the record is "new" 
in that these particular records were not previously 
considered, insofar as the records reflect only evaluation 
and/or treatment for arthritis, they are cumulative of 
medical evidence previously of record that established the 
presence of arthritic changes in the mid-1970's.  However, 
that evidence provides no nexus between current degenerative 
arthritis and the veteran's military service.  The Board 
points out that the evidence of arthritic changes in the mid-
1970's had previously been considered by the RO in its July 
1977 decision.



Thus, none of the medical evidence received is pertinent to 
the central question underlying the claim for service 
connection-i.e., whether there is a medical relationship 
between any current degenerative arthritis and service.  
Hence, the medical evidence is not material for purposes of 
reopening the claim.  

While the veteran is competent to assert in-service treatment 
for body aches as a factual matter, as a layperson without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
such as whether there is a medical nexus between current 
degenerative arthritis and service.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Thus, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In short, while the veteran asserts that his current 
degenerative arthritis either had its onset in service or is 
related to the body aches manifested in service, there is no 
competent evidence to support the claim.  

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for degenerative 
arthritis are not met, and the petition to reopen on appeal 
must be denied.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

Service connection for a psychiatric disability is denied.



In the absence of new and material evidence, the application 
to reopen the claim for service connection for degenerative 
arthritis is denied.




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


